Dear Ms. Laborde:
On behalf of the Patient's Compensation Fund Oversight Board, you have requested the opinion of this office regarding the applicability of the Louisiana Uniform Unclaimed Property Act, R.S. 9:151, et seq. ("LUUPA"), to unclaimed property and funds held by the Patient's Compensation Fund. Primarily, this question has arisen with regard to unnegotiated refund checks issued by the Fund to enrollees.
Please be advised that it is the opinion of this office that the disposition of unclaimed funds held by the Patient's Compensation Fund is governed by LUUPA. Pertinently, R.S. 9:164
provides:
        "Intangible personal property held for the owner by a court, state, or other government, governmental subdivision or agency, public corporation, or public authority which remains unclaimed by the owner for more than one year after becoming payable or distributable is presumed abandoned . . ."
Opinion No. 96-32, recently released by this office, is pertinent to your question, and I am enclosing a copy herewith.
We trust this adequately addresses the concerns of the Board, and hope that you will not hesitate to contact us if we can be of further assistance.
Yours very truly,
                               RICHARD P. IEYOUB Attorney General
                               BY: JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv Enclosure